I concur in holding that the State highway department as it exists and functions under legislative authority is a State agency and may fairly be said to be a State institution within *Page 628 
the meaning of that term as used in the constitutional provision. For this reason the writ should be denied.
I have grave doubt whether the act provides for an appropriation "to meet deficiencies in State funds" within the meaning of the constitutional provision (Art. 5, § 1), and reserve decision thereon.